Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claims 1-20 are pending.
This action is in response to communications filed 8/2/2022, where Applicant amended claims 6 and 15.
Claims 1-20 are hereby allowed. 

 Allowable Subject Matter
Claims 1-20 are allowed.

REASONS FOR ALLOWANCE
Applications 15/788,399 (US 10652189) and 16/838,562 (US 11038827) were previously allowed and a terminal disclaimer for the current application was filed on 8/2//2022 and has been approved. Therefore, the current application is being allowed based on the filed and approved Terminal Disclaimer.
The following is an examiner’s statement of reasons for allowance:  
receiving, by a network device coupled with a network, an electronic message including an exchange actionable object data and textual object data from a message source device, the exchange actionable object data including one or more parameters actionable by at least one exchange computer system for processing orders, the textual object data including one or more descriptors of the one or more parameters actionable by the at least one exchange computer system, the textual object data operable by devices other than the exchange computer system, calculating, by a processor of the network device, an execution command for at least one order in response to the exchange actionable object data, the execution command based on at least the one or more parameters; sending, by the network device coupled with the network, a data transaction request message including the execution command to the exchange computer system; and sending, by the network device coupled with the network, data for display based on the textual object data including the one or more descriptors of the one or more parameters actionable by the exchange computer system to a display device other than the exchange computer system (claim 1);
a communication interface configured to receive an electronic message including exchange actionable object data and textual object data from a message source device, the exchange actionable object data including one or more parameters actionable by an exchange computer system to perform one or more data processing transactions and the textual object data including one or more descriptors of the one or more parameters actionable by the exchange computer system, the textual object data operable by devices incompatible with the actionable object data; a processor configured to calculate an execution command for the data processing transaction in response to the exchange actionable object data, the execution command based on at least the one or more parameters of the exchange actionable object data, the processor further configured to generate a data transaction request message including the execution command to the exchange computer system and generate data for display based on the textual object data including the one or more descriptors of the one or more parameters actionable by the exchange computer system to a display device (claim 16); and 
A system for facilitation of efficient processing of instant messages communicated to an application via a network from message sources, the system comprising: at least one memory operable to store the instant messages; at least one processor configured to cause the system to: identify an instant message including exchange actionable object data and textual object data from a message source device, the exchange computer system actionable object data including one or more parameters actionable by an exchange computer system to perform one or Page 77 of 79004672-17005C-USmore data processing transactions and the textual object data including one or more descriptors of the one or more parameters actionable by the exchange computer system, the textual object data operable by devices incompatible with the actionable object data, wherein the actionable object data is not dependent on text of the instant message; calculate an execution command for the data processing transaction in response to the exchange actionable object data, the execution command based on at least the one or more parameters of the actionable object data; send a data transaction request message including the execution command to the exchange computer system; and send data for display based on the textual object data to a display device (claim 17). 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THORNE E WAUGH whose telephone number is (571)270-0434.  The examiner can normally be reached on Monday-Friday 9AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARIO ETIENNE can be reached on (571)272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THORNE E WAUGH/Examiner, Art Unit 2457

/ARIO ETIENNE/Supervisory Patent Examiner, Art Unit 2457